NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

          RAUL RENATO VERDUGO-MANRIQUEZ, Appellant.

                             No. 1 CA-CR 13-0518
                               FILED 2-26-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-129827001
                The Honorable Cynthia J. Bailey, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry Reid
Counsel for Appellant
                   STATE v. VERDUGO-MANRIQUEZ
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Donn Kessler and Judge Kent E. Cattani joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969). Counsel for Raul Renato Verdugo-Manriquez (defendant) has
advised us that, after searching the entire record, he has been unable to
discover any arguable questions of law and has filed a brief requesting that
this court conduct an Anders review of the record. Defendant has been
afforded an opportunity to file a supplemental brief in propria persona, but
he has not done so. Because the record does not reveal any fundamental
error, we affirm defendant’s convictions, but modify his sentences to reflect
an increase of one day to his presentence incarceration credit.

¶2            Over the course of a week in June 2011, the fourteen-year-old
victim was subjected to several unwanted sexual encounters with
defendant. Defendant lived with the victim and the victim’s family in an
apartment. The first incident occurred at night, when the victim woke to the
defendant’s penis rubbing against him. As the victim tried to get up from
the floor, defendant put his penis in the victim’s mouth. Later that week,
the victim was cooking noodles in the kitchen and defendant jumped on
him, spilling noodles on the victim. Defendant then tried to remove the
victim’s pants in the kitchen but was unsuccessful. Later that night, the
victim awoke while having his pants pulled down and his anus penetrated
by defendant’s penis. In the final incident on a later day, defendant,
similarly, pulled the victim’s pants down, and penetrated victim’s anus
with his penis. Defendant admitted to police that he had put his penis in
the victim’s anus and mouth.

¶3              The state charged defendant with one count of molestation of
a child, a class 2 felony, one count of attempt to commit sexual conduct with
a minor, a class 2 felony, one count of aggravated assault, a class 6 felony,
and two counts of sexual conduct with a minor, a class 2 felony. After a jury
trial, defendant was convicted as charged. The jury found that the count of
attempt to commit sexual conduct with a minor and both counts of sexual
conduct of a minor occurred while the victim was under fifteen years of age


                                      2
                   STATE v. VERDUGO-MANRIQUEZ
                         Decision of the Court

and the defendant was over eighteen years of age. The trial court sentenced
defendant to a slightly mitigated term of fourteen years imprisonment on
each of counts one and five, his sentence was suspended in counts two and
four, and he received a seventeen year term for count three. The three
prison terms are to be served concurrently. The trial court found 757 days
of presentence incarceration credit.

¶4            Presentence incarceration credit is given for time spent in
custody beginning the day of booking, State v. Carnegie, 174 Ariz. 452, 454,
850 P.2d 690, 692 (App. 1993), and ending the day before sentencing, State
v. Hamilton, 153 Ariz. 244, 246, 735 P.2d 854, 856 (App. 1987). Defendant
served 758 days in custody prior to sentencing, yet he only received 757
days of credit. Therefore, we modify defendant’s sentence to reflect one
additional day of presentence incarceration credit.

¶5            We have read and considered defendant's Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. Other than the presentence incarceration credit
calculation, we find none. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure, and the sentence
imposed was within the statutory limits. Pursuant to State v. Shattuck, 140
Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984), defendant's counsel's
obligations in this appeal are at an end. Defendant has thirty days from the
date of this decision in which to proceed, if he so desires, with an in propria
persona motion for reconsideration or petition for review.

¶6            We affirm the convictions and the sentences as modified.




                                   :ama




                                      3